Exhibit 10.151

AMENDMENT NUMBER FOUR
to the
MASTER LOAN AND SECURITY AGREEMENT

This AMENDMENT NUMBER FOUR (this "Amendment") is made this 14th day of November,
2001, between E-LOAN, INC. ("Borrower") and GREENWICH CAPITAL FINANCIAL
PRODUCTS, INC. ("Lender") to the MASTER LOAN AND SECURITY AGREEMENT, dated as of
May 10, 1999, between Lender and Borrower, as otherwise amended (the "Loan
Agreement").

RECITALS

WHEREAS, Borrower has requested that Lender agree to amend the Loan Agreement to
increase the maximum amount of advances that may be made on an uncommitted
basis, and the Lender has agreed to make such amendments, subject to the terms
and conditions of this Amendment.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and of the mutual covenants herein contained,
the parties hereto hereby agree as follows:

SECTION 1. (a) Increase of Maximum Uncommitted Amount. Effective as of October
1, 2001, the defined term "Maximum Uncommitted Amount" is deleted in its
entirety and replaced with the following:

"Maximum Uncommitted Amount shall mean $150 million."

(b) Applicable Collateral Percentage. Effective as of October 1, 2001, the
defined term "Applicable Collateral Percentage" is hereby amended by adding the
following to the end thereof:

"; provided, however, if at any time the aggregate outstanding principal amount
of Advances exceeds $200 million, the "98%" contained in clauses (a)(1) and
(b)(1) shall automatically be changed to "95%" with respect to any and all
Mortgage Loans pledged to the Lender in connection with the Advance that results
in the aggregate outstanding principal amount of Advances exceeding $200 million
and each pledge of Mortgage Loans made during the period of time in which the
aggregate outstanding principal amount of Advances exceeds $200 million."

(c) Applicable Margin. Effective as of October 1, 2001, the defined term
"Applicable Margin" is hereby amended by adding the following to the end
thereof:

"; provided, however, if at any time the aggregate outstanding principal amount
of Advances exceeds $200 million, the per annum rate for Tranche A Advances
shall be automatically increased from 0.95% to 1.50%" and the per annum rate for
Tranche B Advances shall be automatically increased from 1.50% to 2.00% with
respect to the Advance that results in the aggregate outstanding principal
amount of Advances exceeding $200 million and each subsequent Advance made
during the period of time in which the aggregate outstanding principal amount of
Advances exceeds $200 million."

SECTION 2. Fees and Expenses. Borrower agrees to pay to Lender all fees and out
of pocket expenses incurred by Lender in connection with this Amendment
(including all reasonable fees and out of pocket costs and expenses of the
Lender's legal counsel incurred in connection with this Amendment), in
accordance with Section 11.03 of the Loan Agreement

SECTION 3. Defined Terms. Any terms capitalized but not otherwise donned herein
shall have the respective meanings set forth in the Loan Agreement.

SECTION 4. Representations. In order to induce the Lender to execute and deliver
this Amendment, the Borrower hereby represents to the Lender that as of the date
hereof, after giving effect to this Amendment, the Borrower is in full
compliance with all of the terms and conditions of the Loan Agreement.

SECTION 5. Limited Effect. Except as expressly amended and modified by this
Amendment, the Loan Agreement shall continue in full force and effect in
accordance with its terms. Reference to this Amendment need not be made in the
Loan Agreement or any other instrument or document executed in connection
therewith, or in any certificate, letter or communication issued or made
pursuant to, or with respect to, the Loan Agreement, any reference in any of
such items to the Loan Agreement being sufficient to refer to the Loan Agreement
as amended hereby.

SECTION 6. GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK AND THE OBLIGATIONS, RIGHTS, AND REMEDIES OF
THE PARTIES HEREUNDER SHALL BE DETERMINED 1N ACCORDANCE WITH SUCH LAWS WITHOUT
REGARD TO CONFLICT OF LAWS DOCTRINE APPLIED 1N SUCH STATE.

SECTION 7. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.

[SIGNATURE PAGE FOLLOWS]

 

1N WITNESS WHEREOF, each of the Borrower sad the Lender have caused this
Amendment to be executed and delivered by its duly authorized officer as of the
day and year first above written.

E-LOAN, INC.,
Borrower

By:
Name:
Title:

GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.,
Lender

By:
Name:
Title:




--------------------------------------------------------------------------------


